Citation Nr: 1446862	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for generalized arthritis of the hands, left foot, hips, and right knee, to include as secondary to service-connected disabilities. 

2.  Entitlement to an evaluation in excess of 20 percent for a left knee disability, to include internal derangement with a surgical scar.
 
3.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1980 and from July 1981 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2014, the Board remanded this matter for additional development.  The Board finds substantial compliance with the requested development but unfortunately an additional remand is warranted.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has general arthritis of the hands, left foot, hips, and right knee, to include as secondary to his service-connected left knee and lumbar spine disabilities. 

A July 2010 private treatment record from Dr. G.C., shows that the Veteran was assessed with arthritis.

A November 2011 private hospital treatment record shows that he was diagnosed with degenerative joint disease of the back, knees, and elbows.
The Boards notes that while the Veteran has undergone various VA examinations concerning his left knee and lumbar spine, no opinion regarding whether these disabilities caused or aggravated the Veteran's general arthritis have been provided.  

The law provides that VA disability compensation is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2014).  On remand, the Veteran must be afforded an additional VA examination to address whether his service connected disabilities have caused or aggravated his diagnosed general arthritis of the joints.

With regard to the Veteran's claim for a rating in excess of 20 percent for a left knee disability, that Veteran has asserted that his current symptoms have worsened since his last VA examination in May 2011. 

With regard to the Veteran's claim for a rating in excess of 20 percent for a lumbar spine disability, he has asserted his current symptoms have worsened since the last VA examination in May 2011.  The Veteran has also submitted updated treatment records concerning the current condition of the lumbar spine.

As it has been more than three years since the Veteran has been provided with VA examinations concerning his service connected disabilities and as he has asserted a worsening of the disabilities, a remand is warranted to ensure that the record contains evidence of the current severity of the Veteran's service-connected left knee disability and lumbar spine disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability and left knee disability.  The examiner must review the claims file and should note that review in the examination report.  The examiner should provide the following the information:

(a)  With regard to the lumbar spine disability, all necessary test, x-rays, and studies (including range of motion studies) should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  

(b)  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to symptoms such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically.  

(c)  The examiner should address whether the Veteran has any objective neurological abnormalities associated with his lumbar spine disability, and, if so identify such abnormalities and their severity. 

(d)  The examiner should state whether the Veteran's lumbar spine disability has resulted in any physician prescribed bed rest, and if so, the number of days of physician prescribed bed rest and must include an explanation as to how the examiner arrived at that finding. 

(e)  With regard to the left knee internal derangement, all necessary tests, x-rays, and studies (including range of motion studies), should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to symptoms such as pain should be equated to additional degrees of limitation and extension beyond that shown clinically.

2.  Schedule the Veteran for a VA examination to determine the etiology of any hip, hand, foot, or right knee arthritis.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of the arthritis of the hips, hands, feet, or right knee and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that any arthritis of the hips, hands, feet, or right knee are related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any arthritis of the hips, hands, feet, or right knee due to or the result of the service-connected lumbar spine or left knee disability?

(c) Is it is as least as likely as not (50 percent probability or greater) that any arthritis of the hips, hands, feet, or right knee have been aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected lumbar spine or left knee disability? 
	
3.  After the above has been accomplished, schedule the Veteran for a VA examination to ascertain his employability. The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should examine the Veteran, review the Veteran's claims folder and provide all necessary clinical factors required in an examination worksheet. All necessary special studies or tests are to be accomplished. 

The examiner must elicit from the Veteran and record, a full work and educational history.  Based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that his service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The examiner should reconcile any opinion with the medical evidence of record and the Veteran's contentions.  If the examiner opines that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in given his current skill set and educational background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Then readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

